DETAILED ACTION
This Office Action has been issued in response to Applicant's Amendment filed July 26, 2022.
Claims 1, 16 and 17 have been amended.  Claims 1-17 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive.

Applicant’s amendments from “web server within the PLC” to “web server associated with the PLC” in claims 1-15 does overcome the previous 112 rejection, but the amendments introduce new issues.  Claims 16 and 17 still retain the term “web server within the PLC” and thus the rejection for those is maintained.

Applicant’s note that paragraph [0022] of their specification recites “the respective unit, such as the calculation unit or the detection unit, may be implemented in the form of hardware and/or also in the form of software. In the case of an implementation in the form of hardware, the respective unit may be formed as a device or as part of a device, such as a computer or as a microprocessor or as a control computer of a vehicle. In the case of an implementation in the form of software, the respective unit may be designed as a computer program product, as a function, as a routine, as part of a program code or as an executable object” and then conclude that since a PLC is a specialized computer and the units can be in a computer that the specification supports the units operating within the PLC.  Examiner disagrees.  While it does appear that the units could exist on a PLC, there is no support that they would exist on the specific PLC that needs program code from the web server.  The specification does not particularly describe where the PLC is or how it exists in relation to the checking device. 

Applicant argues the references do not not check the property of the image.  Examiner disagrees.  The rejection is made in view of the combination of references.  Fanton discloses checking the properties of files for license requirements and Thadikaran discloses it is well known that such files could include images.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amended claims recite “a detector for detecting, within the PLC, a license requirement” and “a license determiner for determining, within the PLC, an existing license.” Examiner was unable to find support for this in the specification.  In particular there does not appear to be support for detecting/determining within the PLC.  Paragraphs [0032] and [0033] of applicant’s specification disclose “The detection unit is configured so as to detect whether the file is subject to a license requirement. In this case, the detection unit compares whether the hash value (identifying identifier) is contained, for example, in a list and/or table in which files requiring licenses are listed. If the hash value of the file is listed in this list or table, the file is subject to a license requirement. If the hash value is not listed in this list and/or table, then the file is not subject to a license requirement.  The list or table is stored, for example, on the web server and/or stored on a computer having a storage unit to which the web server has access.”  While a broad interpretation could include the PLC as “a computer having a storage unit to which the web server has access” this seems unlikely to be the intent unless the singular PLC is intended to comprehensively keep the list for all files that the web server is responsible for.  As for the license determining, there does not appear to be anything in the specification that discusses where the license is located.
Claims 16 and 17 recite “the web server within the PLC.”  Examiner was unable to find support for this in the specification.  While the specification does discuss web servers and PLCs there does not appear to be any discussion of the web server being within the PLC.  
Claims 16 and 17 recite “calculating, within the PLC, an identifier.” Examiner was unable to find support for this in the specification.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2011/0167259 to Fanton et al. (hereinafter “Fanton”) and further in view of US Pub. No. 2016/0306978 to Thadikaran et al. (hereinafter “Thadikaran”) and further in view of US Pub. No. 2017/0076073 to Abe et al. (hereinafter “Abe”).

As to Claim 1, Fanton discloses a checking device for checking properties of files of a web server comprising an [image] file, said properties of the files being checked within [a programmable logic controller (PLC)] to prevent unauthorized access of a client to the webserver, comprising: 
a calculator for calculating an identifier identifying a particular file of the web server comprising the image file utilizing the particular file comprising the [image] file (Paragraph [0009] of Fanton discloses causes a cryptographic hash value of the code module to be authenticated with reference to a local whitelist database containing cryptographic hash values.  Paragraph [0038] of Fanton discloses the phrase "content authenticator" generally refers to a result of a method for generating an authenticating mark which may be used in verifying digital information, files, code and/or data segments of code modules and/or the like.  A digital signature or cryptographic digital signature denotes the result of computing a cryptographic hash value.  The content authenticators may cover both the code and data segments of code modules representing executables); 
a detector for detecting, within the PLC, a license requirement for the particular file of the web server comprising the [image] file [within the PLC] utilizing the calculated identifier (Paragraph [0009] of Fanton discloses the code module is further validated if the licensing control information so indicates by performing a license check regarding the code module.  Paragraph [0047] of Fanton discloses a run option may indicate that a license check is required); and 
a license determiner for determining, [within the PLC], an existing license for the web server in cases of a license requirement detected for the particular file of the web server comprising the [image] file utilizing the calculated identifier (Paragraph [0009] of Fanton discloses the code module is allowed to be loaded and executed within the computer system if the authority is affirmed by the license check.  Paragraph [0113] of Fanton)
[wherein access to the web server associated with the PLC is prevented when a license requirement has been detected and the license for the web server associated with the PLC could not be determined].
Fanton does not explicitly disclose the file being an image file.
However, Thadikaran discloses this.  Paragraph [0087] of Thadikaran discloses examples of DRM protected content can be video, audio, images, book, game, software, etc. and/or any type of content whose use is meant to be restricted by the system.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the license checking system as disclosed by Fanton, with license checking an image file as disclosed by Thadikaran.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Fanton and Thadikaran are directed toward software license systems and as such it would be obvious to use the techniques of one in the other.
Fanton does not explicitly disclose a programmable logic controller (PLC) and wherein access to the web server associated with the PLC is prevented when a license requirement has been detected and the license for the web server associated with the PLC could not be determined.
However, Abe discloses this.  Paragraph [0026] of Abe discloses the license management system includes a computer 300, and two or more PLCs 100.  Figure 4 of Abe discloses checking if a license is valid and denying access if it is invalid.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the license checking system as disclosed by Fanton, with license checking in a PLC system as disclosed by Abe.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Fanton and Abe are directed toward software license systems and as such it would be obvious to use the techniques of one in the other.

As to Claim 2, Fanton-Thadikaran-Abe discloses the checking device as claimed in claim 1, wherein the file is further configured as an executable file (Paragraph [0022] of Fanton discloses executable code which can be verified to be approved to run on that computer.  Paragraph [0038] of Fanton discloses the phrase "content authenticator" generally refers to a result of a method for generating an authenticating mark which may be used in verifying digital information, files, code and/or data segments of code modules and/or the like.  A digital signature or cryptographic digital signature denotes the result of computing a cryptographic hash value.  The content authenticators may cover both the code and data segments of code modules representing executables). 

As to Claim 3, Fanton-Thadikaran-Abe discloses the checking device as claimed in claim 1, wherein the calculator is configured to calculate the identifier identifying the particular file such that the identifying identifier is formed as a hash value (Paragraph [0038] of Fanton discloses the phrase "content authenticator" generally refers to a result of a method for generating an authenticating mark which may be used in verifying digital information, files, code and/or data segments of code modules and/or the like.  A digital signature or cryptographic digital signature denotes the result of computing a cryptographic hash value). 

As to Claim 4, Fanton-Thadikaran-Abe discloses the checking device as claimed in claim 2, wherein the calculator is configured to calculate the identifier identifying the particular file such that the identifying identifier is formed as a hash value (Paragraph [0038] of Fanton discloses the phrase "content authenticator" generally refers to a result of a method for generating an authenticating mark which may be used in verifying digital information, files, code and/or data segments of code modules and/or the like.  A digital signature or cryptographic digital signature denotes the result of computing a cryptographic hash value). 

As to Claim 5, Fanton-Thadikaran-Abe discloses the checking device as claimed in claim 3, wherein the calculator is configured to calculate the hash value as the identifier identifying the particular file utilizing the particular resource (Paragraph [0038] of Fanton discloses the phrase "content authenticator" generally refers to a result of a method for generating an authenticating mark which may be used in verifying digital information, files, code and/or data segments of code modules and/or the like.  A digital signature or cryptographic digital signature denotes the result of computing a cryptographic hash value). 

As to Claim 8, Fanton-Thadikaran-Abe discloses the checking device as claimed in claim 1, wherein the checker is configured to check properties of files of the web server at different times; and wherein at least one of (i) the check occurs upon an access request at one time, (ii) the check occurs at a defined time at a further time, (iii) the check occurs upon a device startup at the further time and (iv) the check occurs triggered by an event at the further time (Paragraph [0009] of Fanton discloses file system or operating system activity relating to a code module are intercepted by a kernel mode driver of a computer system. The kernel mode driver causes a cryptographic hash value of the code module to be authenticated with reference to a local whitelist database containing cryptographic hash values of approved code modules that are known not to contain viruses or malicious code). 

As to Claim 9, Fanton-Thadikaran-Abe discloses the checking device as claimed in claim 1, wherein the checker is configured to perform the check if the request to access the particular file is made by at least one of (i) a further web server and (ii) a client (Paragraph [0009] of Fanton discloses file system or operating system activity relating to a code module are intercepted by a kernel mode driver of a computer system. The kernel mode driver causes a cryptographic hash value of the code module to be authenticated with reference to a local whitelist database containing cryptographic hash values of approved code modules that are known not to contain viruses or malicious code). 

As to Claim 10, Fanton-Thadikaran-Abe discloses the checking device as claimed in claim 9, wherein the checker is configured to at least one of (i) perform the check if a request is made by at least one of (i) the further web server and the client, (ii) post the particular file on the web server and (iii) store the particular file on the web server (Paragraph [0009] of Fanton discloses file system or operating system activity relating to a code module are intercepted by a kernel mode driver of a computer system. The kernel mode driver causes a cryptographic hash value of the code module to be authenticated with reference to a local whitelist database containing cryptographic hash values of approved code modules that are known not to contain viruses or malicious code). 

As to Claim 11, Fanton-Thadikaran-Abe discloses the checking device as claimed in claim 1, wherein the license determiner is configured to trigger a first action of the web server if an existing license is determined and to trigger a second action of the web server if a non-existing license is determined (Paragraph [0113] of Fanton discloses it is determined whether there is at least one free license for the code module to allow an additional concurrent instance of the code module. If so, then the run option is returned at block 670. If no free licenses are available, then the run option of "deny" is returned at block 670). 

As to Claim 12, Fanton-Thadikaran-Abe discloses a web server having the checking device as claimed in claim 1 (Examiner refers to the rejection of claim 1 above). 

As to Claim 13, Fanton-Thadikaran-Abe discloses the web server as claimed in claim 12, wherein the license determiner is configured to trigger a first action of the web server if an existing license is determined and to trigger a second action of the web server if a non-existing license is determined; and wherein the web server is configured to perform the first action comprising at least one of (i) granting permission to access the particular file, (ii) posting the particular file and (iii) storing the particular file (Paragraph [0113] of Fanton discloses it is determined whether there is at least one free license for the code module to allow an additional concurrent instance of the code module. If so, then the run option is returned at block 670. If no free licenses are available, then the run option of "deny" is returned at block 670). 

As to Claim 14, Fanton-Thadikaran-Abe discloses the web server as claimed in claim 13, wherein the web server is configured to perform the second action; and wherein the second action comprises at least one of (i) not granting permission to access the particular file, (ii) deleting the particular resource and (iii) blocking the particular file (Paragraph [0113] of Fanton discloses it is determined whether there is at least one free license for the code module to allow an additional concurrent instance of the code module. If so, then the run option is returned at block 670. If no free licenses are available, then the run option of "deny" is returned at block 670). 

As to Claim 15, Fanton-Thadikaran-Abe discloses a system having the checking device as claimed in claim 1 and having a web server external to the checking device (Examiner refers to the rejection of claim 1 above.  Paragraph [0019] of Fanton). 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fanton-Thadikaran-Abe and further in view of US Pat. No. 9223554 to Lawson (hereinafter “Lawson”).

As to Claim 6, Fanton-Thadikaran-Abe discloses the checking device as claimed in claim 3.  Fanton-Thadikaran-Abe does not explicitly disclose wherein the calculator is configured to perform the calculation of the identifier identifying the particular file via a distance method, in which a distance between hash values of files as calculated by the calculator is calculated. 
However, Lawson discloses this.  Column 37 lines 20-50 of Lawson disclose an example of a process for enforcing a software license. The process begins at 2302 when a designation of files as license file groups corresponding to potential license status is received. As one example, a licensor of a bundle of codecs could upload the codecs to system 102 at 2302, and could also designate previously uploaded codecs (e.g., using an interface provided by frontend 104). At 2304, one or more classifiers is trained to recognize distinctive features of the license file group. In some embodiments, the classification/labeling techniques described in section 4.3.3 and/or 5.1.1 are used at 2304. At 2306, a transaction group of files for which a license status is to be determined is designated.  Column 28 lines 5-10 of Lawson disclose apply locality-sensitive hashing with a high accept threshold to all executables. In one embodiment, this is a similarity score of 0.95 or higher.  Column 28 lines 25-40 of Lawson disclose groups that have high similarity to each other can be identified out of a set of software that has some minimal similarity to a query executable.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the license checking system as disclosed by Fanton-Thadikaran-Abe, with using locality sensitive hashing as disclosed by Lawson.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Fanton and Lawson are directed toward software license systems and as such it would be obvious to use the techniques of one in the other.

As to Claim 7, Fanton-Thadikaran-Abe discloses the checking device as claimed in claim 5.  Fanton-Thadikaran-Abe does not explicitly disclose wherein the calculator is configured to perform the calculation of the identifier identifying the particular file via a distance method, in which a distance between hash values of files as calculated by the calculator is calculated. 
However, Lawson discloses this.  Column 37 lines 20-50 of Lawson disclose an example of a process for enforcing a software license. The process begins at 2302 when a designation of files as license file groups corresponding to potential license status is received. As one example, a licensor of a bundle of codecs could upload the codecs to system 102 at 2302, and could also designate previously uploaded codecs (e.g., using an interface provided by frontend 104). At 2304, one or more classifiers is trained to recognize distinctive features of the license file group. In some embodiments, the classification/labeling techniques described in section 4.3.3 and/or 5.1.1 are used at 2304. At 2306, a transaction group of files for which a license status is to be determined is designated.  Column 28 lines 5-10 of Lawson disclose apply locality-sensitive hashing with a high accept threshold to all executables. In one embodiment, this is a similarity score of 0.95 or higher.  Column 28 lines 25-40 of Lawson disclose groups that have high similarity to each other can be identified out of a set of software that has some minimal similarity to a query executable.
Examiner recites the same rationale to combine used for claim 1.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fanton and further in view of Thadikaran and further in view of Abe and further in view of US Pub. No. 2005/0021839 to Russell et al. (hereinafter “Russell”)

As to Claim 16, Fanton discloses a method for checking properties of files of a web server comprising an image file, said properties of the files being checked within [a programmable logic controller (PLC)] to prevent unauthorized access of a client to the web server, the method comprising: 
calculating, within the PLC, an identifier identifying a particular file of the web server comprising the image file utilizing the particular file comprising the image file (Paragraph [0009] of Fanton discloses causes a cryptographic hash value of the code module to be authenticated with reference to a local whitelist database containing cryptographic hash values.  Paragraph [0038] of Fanton discloses the phrase "content authenticator" generally refers to a result of a method for generating an authenticating mark which may be used in verifying digital information, files, code and/or data segments of code modules and/or the like.  A digital signature or cryptographic digital signature denotes the result of computing a cryptographic hash value.  The content authenticators may cover both the code and data segments of code modules representing executables); 
detecting, within the PLC, a license requirement for the particular file of the web server comprising the image file utilizing the calculated identifier (Paragraph [0009] of Fanton discloses the code module is further validated if the licensing control information so indicates by performing a license check regarding the code module.  Paragraph [0047] of Fanton discloses a run option may indicate that a license check is required); and 
determining, within the PLC, an existing license for the web server [within the PLC] in cases of a license requirement detected for the particular file of the web server the image file tilizing the calculated identifier (Paragraph [0009] of Fanton discloses the code module is allowed to be loaded and executed within the computer system if the authority is affirmed by the license check.  Paragraph [0113] of Fanton)
[preventing access to the web server associated with the PLC when a license requirement has been detected and the license for the web server associated with the PLC could not be determined]. 
Fanton does not explicitly disclose the file being an image file.
However, Thadikaran discloses this.  Paragraph [0087] of Thadikaran discloses examples of DRM protected content can be video, audio, images, book, game, software, etc. and/or any type of content whose use is meant to be restricted by the system.
Examiner recites the same rationale to combine used for claim 1.
Fanton does not explicitly disclose a programmable logic controller (PLC) and preventing access to the web server associated with the PLC when a license requirement has been detected and the license for the web server associated with the PLC could not be determined.
However, Abe discloses this.  Paragraph [0026] of Abe discloses the license management system includes a computer 300, and two or more PLCs 100.  Figure 4 of Abe discloses checking if a license is valid and denying access if it is invalid.
	Examiner recites the same rationale to combine used for claim 1.
Fanton does not explicitly disclose a web server within the PLC.
However, Russell discloses this.  Paragraph [0031] of Russell discloses the PLC Web server 16, 18 can be programmed to make use of both passwords and IP address for authentication.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the license checking system as disclosed by Fanton, with the PLC system as disclosed by Russell.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Fanton and Russell are directed toward permission systems and as such it would be obvious to use the techniques of one in the other.

As to Claim 17, Fanton discloses a non-transitory computer-readable medium encoded with a computer program having program code instructions which, when executed by a [programmable logic controller (PLC)], causes checking of properties of files of a web server comprising an image file, said properties of the file being checked [within the PLC] to prevent unauthorized access of a client to the web server, the computer program comprising: 
program code for calculating, within the PLC, an identifier identifying a particular file of the web server comprising the image file utilizing the particular file comprising the image file (Paragraph [0009] of Fanton discloses causes a cryptographic hash value of the code module to be authenticated with reference to a local whitelist database containing cryptographic hash values.  Paragraph [0038] of Fanton discloses the phrase "content authenticator" generally refers to a result of a method for generating an authenticating mark which may be used in verifying digital information, files, code and/or data segments of code modules and/or the like.  A digital signature or cryptographic digital signature denotes the result of computing a cryptographic hash value.  The content authenticators may cover both the code and data segments of code modules representing executables); 
program code for detecting, within the PLC, a license requirement for the particular file of the web server comprising the image file utilizing the calculated identifier (Paragraph [0009] of Fanton discloses the code module is further validated if the licensing control information so indicates by performing a license check regarding the code module.  Paragraph [0047] of Fanton discloses a run option may indicate that a license check is required); and 
program code for determining, within the PLC, an existing license for the web server [within the PLC] in the case of a license requirement detected for the particular file of the web server comprising the image file utilizing the calculated identifier (Paragraph [0009] of Fanton discloses the code module is allowed to be loaded and executed within the computer system if the authority is affirmed by the license check.  Paragraph [0113] of Fanton)
[program code for preventing access to the web server associated with the PLC when a license requirement has been detected and the license for the web server PLC could not be determined].
Fanton does not explicitly disclose the file being an image file.
However, Thadikaran discloses this.  Paragraph [0087] of Thadikaran discloses examples of DRM protected content can be video, audio, images, book, game, software, etc. and/or any type of content whose use is meant to be restricted by the system.
Examiner recites the same rationale to combine used for claim 1.
Fanton does not explicitly disclose a programmable logic controller (PLC) and program code for preventing access to the web server associated with the PLC when a license requirement has been detected and the license for the web server PLC could not be determined.
However, Abe discloses this.  Paragraph [0026] of Abe discloses the license management system includes a computer 300, and two or more PLCs 100.  Figure 4 of Abe discloses checking if a license is valid and denying access if it is invalid.
	Examiner recites the same rationale to combine used for claim 1.
Fanton does not explicitly disclose a web server within the PLC.
However, Russell discloses this.  Paragraph [0031] of Russell discloses the PLC Web server 16, 18 can be programmed to make use of both passwords and IP address for authentication.
Examiner recites the same rationale to combine used for claim 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN S MAI/Primary Examiner, Art Unit 2448